DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
New claim 26 requires a combination of plasma cleaning with 1) “a bias voltage from about -300 V to about -600 V” and 2) “for at least 20 minutes”. There is no support in the Specification for the combination of 1) and 2).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 and 22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3 and 4 each recite the limitation "the sputtering voltage".  There is insufficient antecedent basis for this limitation in the claims.
Claim 22 has been amended to require ‘a step of controlling a stoichiometry of the CeOx film by adjusting the oxygen to argon flow ratio after the step of plasma cleaning’. It is unclear as to whether this “step of controlling” is during the step of depositing of the CeO2, prior to the depositing, or after this depositing.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 7, and 22-26 are rejected under 35 U.S.C. 103 as being unpatentable over Hollmann (CeO2 films deposited by DC reactive magnetron sputtering) in view of Park et al (Grain growth and mechanical properties of CeO2-x films deposited on Si(100) substrates by pulsed dc magnetron sputtering) as evidenced by Brown (Comparison of balanced and unbalanced array designs), Murugan (The influence of substrate temperature on the optical and microstructural properties of cerium oxide thin films deposited by RF sputtering), and Ehiasarian et al (US 2010/0025230).
With respect to claims 1 and 3-4, Hollmann discloses a method for preparing a CeOx coating essentially consisting (interpreted as open-ended “comprising” language) of CeO2 by reactive magnetron sputtering onto a surface of a substrate (Abstract; p. 504), wherein the reactive magnetron sputtering comprises a Ce target of 99.99%, a mixture of a working gas of high purity 99.999% Ar and a reactive gas of high purity 99.999% oxygen, the working gas sputtering the Ce target and the reactive gas reacting with atoms sputtered of the Ce target, and a voltage of -250 V applied to the Ce target (p. 504).
However Hollmann is limited in that while the reactive magnetron sputtering uses a mixture of Ar and O2 gases is taught, 1) the magnetron being unbalanced with a closed magnetic field arrangement and 2) a flow ratio of the Ar and O2 gases are not specifically suggested.
Park teaches a method for preparing a CeO2-x (i.e. CeOx) coating on a substrate comprising a step of reactive magnetron sputtering a metal Ce target using an unbalanced magnetron sputtering system with a pulsed sputtering voltage (abstract; 2. Experimental details), with the unbalanced magnetron sputtering system expected to have a closed magnetic field coupling arrangement as evidenced by Brown at p. 2-4, 6, and 10-12 depicting a closed magnetic field coupling arrangement for an unbalanced magnetron in a sputtering system. Since Park teaches the unbalanced magnetron sputtering system has the closed magnetic field coupling arrangement, a prima facie case of either anticipation or obviousness has been established that Park also teaches the unbalanced magnetron sputtering system with the closed magnetic field coupling arrangement results in a property of a bias ion current density of between about 1-5 mA/cm2, as evidenced by Applicant’s published Specification (US 20180245203) teaching at: 
para 0059 using an unbalanced magnetron sputtering system, 
and para 0030-0031 the bias ion current density can be, for example, between about 1 mA/cm2 and about 5 mA/cm2 , and that in this invention the closed magnetic field coupling (of the unbalanced magnetron) results in a high degree of ionization and bias current density (emphasis added) (MPEP 2112.01, Section I).
Park further teaches the reactive magnetron sputtering is carried out with a mixture of a working gas of high purity (99.999%) Ar and high purity (99.999%) O2 (similar to that taught by Hollmann), wherein an oxygen to argon flow ratio is in a range of about 20-80% (2. Experimental), which forms the CeOx that essentially consists (i.e. comprises) a CeO2 coating. Park cites the advantage of the oxygen to argon flow ratio as attributing to formation of vacancies (e.g. Ce4+ to Ce3+ cation transformation) in CeO2-x coating when reducing from 80% to 20% (abstract; 4. Conclusions), thus more Ce4+ (and CeO2) is maintained when the flow ratio is 80% instead of 20%.
Regarding 1) of the unbalanced magnetron, it would have been obvious to one of ordinary skill in the art to use the unbalanced magnetron with closed magnetic field coupling arrangement of Park for the reactive magnetron sputtering of Hollmann since Hollmann fails to specify whether the reactive magnetron sputtering is a balanced unbalanced, or intermediate magnetron, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Park has shown reactive magnetron sputtering using the unbalanced magnetron sputtering system to deposit CeO2. Regarding 2) of the flow ratio, it would have been obvious to one of ordinary skill in the art to use the oxygen to argon flow ratio taught by Park as the oxygen to argon flow ratio of Hollmann to gain the advantage of forming of vacancies in the CeOx coating or maintaining CeO2 in the CeOx coating. In addition it would have been obvious to one of ordinary skill to use the oxygen to argon flow ratio taught by Park as the oxygen to argon flow ratio of Hollmann since Hollman fails to specify a flow ratio, and one of ordinary skill would have had a reasonable expectation for success in making the modification since Park has shown success in using the flow ratio for reactive sputter depositing a CeOx coating essentially consisting of CeO2 from a metal Ce target using an unbalanced DC magnetron sputtering system.
However the combination of references Hollmann and Park is further limited in that while Hollmann is silent as to a temperature, and Park teaches the substrate is heated to 350oC during the reactive magnetron sputtering (2. Experimental details), operating in a temperature range of 20-30oC during the reactive magnetron sputtering is not specifically suggested.
Murugan teaches a method of preparing a cerium oxide (CeOx) coating by magnetron sputtering at a temperature range of room temperature to 300oC to achieve different film properties and microstructures dependent on temperature (Abstract; 2. Experimental details), with ‘room temperature’ considered to be 20-22oC (see ‘room temperature’ definition in PTO-892 form dated 6/3/2020), with it being held that: A) in the case where the claimed ranges (20-30oC) “overlap or lie inside ranges (20-300oC) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I), and B) differences in temperature will not support patentability of subject matter encompassed by the prior art unless there is evidence indicating such temperature is critical since it is not inventive to discover optimum or workable ranges via routine experimentation (MPEP 2144.05, Section II, Part A).
It would have been obvious to one of ordinary skill in the art to use the temperature range of 20-300oC as taught by Murugan as the temperature for the combination of references to gain the advantage of achieving the predictable result of different desired properties of the CeOx coating.
However the combination of references Hollmann, Park, and Murugan is further limited in that while Hollman teaches pre-sputter cleaning (p. 504, left col.) and Park teaches a pulsed substrate bias voltage -350 V for sputter cleaning the substrate at a frequency 100 kHz prior to the reactive magnetron sputtering (2. Experimental details), a pulsed substrate bias voltage during the reactive magnetron sputtering is not specifically suggested.
Ehiasarian teaches a method of reactive magnetron sputtering a target (i.e. cathode) onto a substrate (abstract; para 0040 and 0044-0045), wherein the method uses a substrate bias voltage comprising a pulsed negative voltage of between -50 to -600 V with a pulsed frequency of 10-350 kHz (figs. 1-3; para 0023, and 0052, and 0059), with it being held that in the case where the claimed ranges (i.e. about 250 kHz) “overlap or lie inside ranges (i.e. 10-350 kHz) disclosed by the prior art” a prima facie case of obviousness exists (MPEP 2144.05, Section I).Ehiasarian cites the advantage of the frequency with the substrate bias voltage as attracting ions of target material to the substrate (abstract).
It would have been obvious to one of ordinary skill in the art to incorporate the pulsed substrate bias voltage of -50 V to -600 V at a frequency of 10-350 Hz as taught by Ehiasarian during the reactive magnetron sputtering of the combination of references to gain the advantage of attracting target material onto the substrate.
With respect to claim 7, Hollmann further discloses a step of pre-sputtering (i.e. plasma cleaning) using an Ar plasma on the substrate prior to the reactive magnetron sputtering (p. 504, left col.), and Park also teaches a step of sputter etching (i.e. plasma cleaning) using an Ar plasma on the substrate prior to the reactive magnetron sputtering with a pulsed bias voltage of (2. Experimental details).
With respect to claim 22, Park teaches adjusting the flow ratio of the oxygen to argon to control the stoichiometry during the reactive magnetron sputtering (abstract; 2. Experimental details).
With respect to claim 23, Hollmann further discloses the substrate comprises sapphire (alumina) (p. 504, left col.), with alumina comprising a metal (i.e. aluminum), and Park teaching the substrate comprises Si (2. Experimental details).
With respect to claim 24, Hollmann further discloses a deposition rate of 50 Angstroms/min (p. 504, right col.), and Park teaches depositing for 6 hours to form CeO2 coatings of thickness up to 5 m (2. Experimental details; 3. Results and discussion), resulting in a deposition rate of 13.8 nm/min.
With respect to claim 25, Park further teaches the CeO2-x (i.e. CeOx) coating is cubic fluorite phase (3. Results and discussion).
With respect to claim 26, Park further taches the step of plasma cleaning is at a pulsed bias voltage of -350 V for 15 mins (2. Experimental details), and Hollmann teaches the pre-sputter cleaning is 15-20 mins (p. 504, left col.), with it being held that a prima facie case of obviousness exists where the claimed ranges (at least 20 mins) and prior art ranges (15-20 mins) do not overlap but are close enough that one skilled in the art would have expected them to have the same properties (MPEP 2144.05, Section I). In this case, one of ordinary skill would have expected similar properties of plasma cleaning for 15 mins as 20 mins.

Response to Arguments
Applicant’s Remarks on p. 6-7 filed 5/25/2022 are addressed below.

112 Rejections
Claim 1 has been amended by deleting “stochiometric” and clarifying ‘a gas mixture of a working gas of argon and a reactive gas of oxygen’; these previous 1st paragraph rejections are withdrawn.
Claim 24 has been amended to provide antecedent basis; this previous 2nd paragraph rejection is withdrawn.

Affidavit/Declaration
The Declaration filed 5/25/2022 is noted regarding the Shi reference. The Shi reference is no longer considered valid prior art.

103 Rejections
Applicant’s arguments on p. 7 with respect to claim 1 have been considered but are moot because the arguments do not apply to the new combination of references Hollmann, Park, Murugan, and Ehiasarian being used in the current rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL A BAND/Primary Examiner, Art Unit 1794